DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3-10-20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-16, 18-19 are rejected under 35 USC 102(a)(1) as being anticipated by Dayal et al. (hereinafter “Day”, US Patent 11,086,545 B1).

As per claims 1, 15, 18, Day discloses An apparatus, computer program product, and method comprising: 
At least one processing device comprising a processor coupled to a memory;  
5The at least one processing device being configured: 
to select a snapshot lineage comprising one or more snapshots of a storage volume comprising data stored on one or more storage devices of a storage system, the snapshot lineage comprising (i) a local snapshot lineage stored on at least one of the one or more storage devices of the storage system (column 4, lines 5-10, 16-20, 25-30);

(ii) at least one cloud snapshot lineage stored on cloud storage of at least 10one cloud external to the storage system, the at least one cloud snapshot lineage comprising at least a subset of the one or more snapshots of the storage volume that have been copied to the cloud storage of the at least one cloud external to the storage system (column 4, lines 19-25, 45-55, column 5, lines 17-22, 26-30); 

to generate configuration data for accessing the at least one cloud snapshot lineage (column 4, lines 55-62, column 5, lines 10-13, column 8, lines 1-10); 

15to transfer the configuration data to at least one additional processing device to enable the at least one additional processing device to access the at least one cloud snapshot lineage (column 4, lines 55-60, column 7, lines 21-27).  

As per claim 2, Day discloses The apparatus of claim 1 wherein the storage volume comprises one of:  
20at least one of the one or more storage devices of the storage system (column 4, lines 5-10, 16-20, 25-30); 
a given logical unit provided by at least one of the one or more storage devices (column 4, lines 5-10, 16-20, 25-30); 
a consistency group comprising a set of two or more logical units provided by at least one of the one or more storage devices (column 5, lines 39-42, column 6, lines 23-30); 
an access-restricted storage group comprising a set of two or more logical units provided 25by at least one of the one or more storage devices where access to the storage group is limited to one or more designated host devices (column 13, lines 62-63).  

As per claim 3, Day discloses The apparatus of claim 1 wherein the at least one additional processing device is part of at least one additional storage system (column 4, lines 5-10, 16-20, 25-30).  

As per claims 4, 16, 19, Day discloses The apparatus of claim 1 wherein the at least one additional processing device is part of a host device external to the storage system (column 4, lines 5-10, 16-20, 25-30).  

As per claim 55, Day discloses The apparatus of claim 4 where the host device external to the storage system comprises a cloud computing platform (column 5, lines 17-22, 26-30).

As per claim 6, Day discloses The apparatus of claim 1 wherein generating the configuration data comprises creating a data envelope, and wherein transferring the configuration data to the at least one 10additional processing device comprises packaging the data envelope into at least one of a byte stream and an encrypted file (column 8, lines 1-2).  

As per claim 7, Day discloses The apparatus of claim 1 wherein the configuration data comprises a cloud identifier that points to a portion of the cloud storage of the at least one cloud on which the at least 15one cloud snapshot lineage resides (column 15, lines 27-33, 54-57).  

As per claim 8, Day discloses The apparatus of claim 7 wherein the cloud storage comprises cloud object storage, and wherein the configuration data further comprises a name of a bucket of the cloud object storage where the at least one cloud snapshot lineage resides (column 15, lines 27-35).  

As per claim 9, Day discloses The apparatus of claim 1 wherein the configuration data comprises credentials for accessing the cloud storage of the at least one cloud on which the at least one cloud snapshot lineage resides (column 15, lines 27-35).  

As per claim 2510, Day discloses The apparatus of claim 1 wherein the configuration data comprises metadata describing a cloud volume of the at least one cloud snapshot lineage and the subset of the one or more snapshots of the storage volume copied to the at least one cloud snapshot lineage (column 10, lines 15-25).  

As per claim 11, Day discloses The apparatus of claim 10 wherein: the metadata describing the cloud volume comprises: a volume identifier; a volume name; and a volume file name residing the cloud storage; and the metadata describing the subset of the one or more snapshots of the storage volume 5copied to the at least one cloud snapshot lineage comprises, for a given one of the subset of the one or more snapshots: a snapshot identifier; a snapshot name; and volume file name residing in the cloud storage (column 7, lines 30-35, 40-50).

As per claim 12, Day discloses The apparatus of claim 1 wherein the configuration data comprises encryption keys 10for decrypting the subset of the one or more snapshots of the storage volume copied to the at least one cloud snapshot lineage (column 8, lines 1-2).  

As per claim 13, Day discloses The apparatus of claim 1 wherein the configuration data comprises an indication of one or more types of compression applied to the subset of the one or more snapshots of the storage 15volume copied to the at least one cloud snapshot lineage (column 29, lines 7-12).  

As per claim 14, Day discloses The apparatus of claim 1 wherein the at least one processing device is part of the storage system (column 4, lines 1-20).

Allowable Subject Matter
Claims 17, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA BURGESS ANYAN whose telephone number is (571)272-3996. The examiner can normally be reached IFP M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



July 2, 2022
/BARBARA B Anyan/Primary Examiner, Art Unit 2457